UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 9, 2012 ARTESIAN RESOURCES CORPORATION (Exact name of registrant as specified in its charter) Delaware 000-18516 51-0002090 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 664 Churchmans Road, Newark, Delaware (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: 302-453-6900 Not Applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act o Soliciting material pursuant to Rule 14a-12 under the Exchange Act o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act Item 5.07 Submission of Matters to a Vote of Security Holders On May 9, 2012, Artesian Resources Corporation (the “Company”) held its annual meeting of shareholders.At the annual meeting, Mr. Kenneth R. Biederman was elected to serve as director of the Company’s Board of Directors (the “Board”) for a three year term and until his respective successor shall be elected and qualified or until his earlier resignation or removal.Only holders of record of the Company’s Class B Common Stock were entitled to vote on the election of Mr. Biederman. Votes were cast as follows with respect to Mr. Biederman’s election: For Withheld There were no broker non-votes. Since the Board is divided into three classes with one class elected each year to hold office for a three-year term, the following directors continued to serve as directors of the Company immediately after the annual meeting: Mr. John R. Eisenbrey, Jr., Ms. Dian C. Taylor, Ms. Nicholle R. Taylor and Mr. William C. Wyer. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ARTESIAN RESOURCES CORPORATION Date: May 11, 2012 By:/s/ David B. Spacht David B. Spacht Chief Financial Officer
